Electronically Filed
                                                               Supreme Court
                                                               SCWC-30254
                                                               08-JUL-2011
                                                               01:01 PM
                                 SCWC-30254

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


         EDMUND M. ABORDO, Petitioner/Petitioner-Appellant,

                                     vs.

          STATE OF HAWAI#I, Respondent/Respondent-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
   (S.P.P. NO. 09-1-0026; S.P. NO. 09-1-0426; CR. NO. 93-0737)


   AMENDED ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
                        WITHOUT PREJUDICE
                (By: McKenna, J., for the court1)

            It appearing that the judgment on appeal in the above-

referenced matter has not been entered by the Intermediate Court

of Appeals, see Hawai#i Revised Statutes § 602-59(a) (Supp.

2008); see also Hawai#i Rules of Appellate Procedure (HRAP) Rule

36(b)(1) (2008),

            IT IS HEREBY ORDERED that Petitioner/Petitioner-

Appellant’s application for writ of certiorari, filed on July 5,

2011,2 is dismissed without prejudice to re-filing the



      1
         Court: Recktenwald, C.J., Nakayama, Duffy, and McKenna, JJ., and
Circuit Judge Ahn, in place of Acoba, J., recused.

      2
         In the July 7, 2011 Order Dismissing Application for Writ of
Certiorari Without Prejudice the incorrect date of June 14, 2010 was listed.
application pursuant to HRAP Rule 40.1(a) (“No later than 90 days

after the filing of the intermediate court of appeals’ judgment

on appeal or dismissal order, any party may apply in writing to

the supreme court for a writ of certiorari.”).

          DATED: Honolulu, Hawai#i, July 8, 2011.

                              FOR THE COURT:

                              /s/ Sabrina S. McKenna

                              Associate Justice




                                2